Citation Nr: 0315361	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals, right 
eye injury.

4.  Entitlement to service connection for Parkinson's disease 
as a result of asbestos exposure.




ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk

REMAND 

The veteran served on active duty from November 1944 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas. 

There have been significant procedural changes in the law 
that need to be addressed before the Board can decide the 
merits of the claim. In 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), was enacted and modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, including the Board's April 
2003 letter, further development is needed.  Quartucccio v. 
Principi, 16 Vet. App. 183 (2002); see Disabled Am. Veterans 
v., Sec'y of Veteran Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that the "30-day response period" in context of 
the duty to notify under the VCAA is invalid because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence). 

In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, ensuring due process of 
law, the case is remanded to the RO for the following 
actions:  

1.  Ensure compliance with the duty to notify 
and the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The duty to notify includes notice that VA will 
obtain records of Federal agencies, including 
VA records, the veteran identifies; and that he 
is responsible for identifying and submitting 
records from State or local governments, 
private health-care providers, current or 
former employers and other non-Federal 
governmental sources, unless he signs a 
release, which would authorize VA to obtain 
them.  

2.  After the development is completed, review 
all the evidence of record since the issuance 
of the last supplemental statement of the case.  
Then adjudicate the claims, if any benefit 
sought is denied, the veteran should be 
furnished a supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



